DETAILED ACTION
This communication is in response to Applicant’s Request for Continued Examination (RCE) filed on 12/20/2021. Claims 1-2, 5-7, 14, 17-20, 23-25 and 28-29 have been amended, claims 3-4, 9, 21-22, 26-27 and 30 have been canceled, claims 31 and 32 have been added new, and claims 1-2, 5-8, 10-20, 23-25, 28-29 and 31-32 are pending in this application, and directed towards AUTHENTICATION DEVICE, AUTHENTICATION SYSTEM, AND AUTHENTICATION METHOD.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/27/2021 was Acknowledge. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. In particular, the phrase “Said challenge…” in the abstract line 4 should be avoided.
Appropriate correction is required.

Claim Objections
Claims 1-2, 5-8, 10-20, 23-25, 28-29 and 31-32 objected to because of the following informalities:  

Claims 1, 19 and 24 recite “the outputting the multiple challenges comprises”. The examiner suggests to rephrase it to recite “wherein outputting the multiple challenges comprises” or “the outputting of the multiple challenges comprises”.
Claim 19 recite “the first information requesting a user movement the face of the user in a first direction”. The examiner suggests to rephrase it to recite “the first information requesting a user to move the face of the user in a first direction” to be consistent with other limitations.
Claims 24 and 29 recite “outputting a first instruction at a first time, the multiple challenges comprising first information and second information” should rather read “outputting a first instruction at a first time, the first instruction comprising first information and second information” as claimed in independent claims 1 and 19.
Claim 24 recites “receiving a facial image…” should rather read “receiving a first facial image…” since the following limitation reciting a “second”, and to be consistent with other claims.
Claim 29 recites “outputting multiple challenges” which is missing the semicolon at the end of the limitation, and should read “outputting multiple challenges;”
Claim 32 recites “wherein the second period is different from the second period” which should rather read “wherein the second period is different from the first period”
Claims 2, 5-8, 10-18, 20, 23, 25, 28 and 31 inherit the deficiencies noted in claims 1, 19 and 24.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 12, 14, 16-18, 23, 28 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Claim 12 recites “wherein facial image is a video” it is not clear whether “facial image” refers to the first facial image, or to the second facial image, or to both of them. For examination purposes, the examiner interpreted the limitation to recite “wherein the first or the second facial image is a video.”
Claims 14, 23 and 28 recites “or when the movement of the face of the user in the direction represented in the facial image input in the response corresponding to the multiple challenges is incorrect” it is not clear whether “the facial image” refers to the first facial image, or to the second facial image, or to both of them. For examination purposes, the examiner interpreted the limitation to recite “or when the movement of the face of the user in the direction represented in the first or the second facial image received in the response corresponding to the multiple challenges is incorrect”.
Claims 16-18 recite “…based on the biometric information included in the response” it is not clear which response the applicant refers to. For examination purposes, the examiner interpreted the limitation to recite “… based on the biometric information included in the response to the request for the biometric information of the user”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1-2, 5-8, 10-20, 23-25, 28-29 and 31-32 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-12, 14-22, 24-30, 33 and 36-37 of copending Application No. 15/317,195 in view of Koo U.S. Patent No. 9,251,401 B1 and Karmarkar et al. U.S. Patent Pub. No. 2015/0135309 A1. Although some of the conflicting claims are not identical, they are not patentably distinct from each other because both the current invention and US application No. 15/317,195 are drawn to a methods and systems for authenticating a user using a plurality of challenges, to verify that the user is a real existing human being, and to authenticate an access to an external device, and are significantly similar and the claimed features seem to be identical with various obvious alternate method of user authentication.
This is a provisional nonstatutory double patenting rejection.
Adding the limitation (outputting a second instruction at a second time after the first period of time, the second instruction comprising third information and fourth information, the third information requesting the user to move the face of the user in a second direction, and the fourth information indicating a second period of time the face of the user continuously keeps facing in the second direction of the third information in a stationary state) to the instant claims does not make the instant application patentably distinct, it is simply a repetition of the first instruction. Koo in (Col. 3 lines 42-44 & claim 1) and Karmarkar et al. in (para [0038] & [0068]) teach this limitation. One would be motivated to do so, to enhance the security of the system by authenticating that the user is a real 
Adding the limitations (receive a second facial image capturing the face of the user in response to the second instruction; and output a result based on whether the face of the user continuously keeps facing the second direction in the stationary state for the second period of time indicated by the fourth information) to the instant claims do not make the instant application patentably distinct. Koo in (Col. 3 lines 47-60) and Karmarkar et al. in (para [0035] & [0080]) teach these limitations. One would be motivated to do so, to enhance the security of the system by authenticating that the user is a real human using multiple challenges.
Adding the limitation (wherein the result indicates that the user is a real human, when the second period of time the user continuously keeps facing in the second direction after moving the face towards the second direction satisfies the fourth information, and when the response to the first instruction and the response to the second information are correct) to the instant claims does not make the instant application patentably distinct. Koo in (Col. 1 lines 39-46) and Karmarkar et al. in (para [0035] & [0080]) teach this limitation. One would be motivated to do so, to enhance the security of the system by authenticating that the user is a real human using different face movement and different time periods.
The table below compares the two applications, motivations to add other limitations in dependent claims are stated below.

Instant Application: 16/281,297
Related Application: 15/317,195
claims 1, 24 and 29, An authentication device comprising: 
a memory configured to store instructions; and 

output multiple challenges in a sequence, the outputting the multiple challenges comprises: 
outputting a first instruction at a first time, the first instruction comprising first information and second information, the first information requesting a user to move the face of the user in a first direction, and the second information indicating a first period of time the face of the user continuously keeps facing in the first direction of the first information in a stationary state; and 
outputting a second instruction at a second time after the first period of time, the second instruction comprising third information and fourth information, the third information requesting the user to move the face of the user in a second direction, and the fourth information indicating a second period of time the face of the user continuously keeps facing in the second direction of the third information in a stationary state;
receive a first facial image capturing the face of the user in response to the first instruction;
receive a second facial image capturing the face of the user in response to the second instruction; and 
output a result based on whether the face of the user continuously keeps facing in the first direction in the stationary state for the first period of time indicated by the second information, and based on whether the face of the user continuously keeps facing the second direction in the stationary state for the second period of time indicated by the fourth information.

Claims 2 and 25, The method of claim 24, wherein the result indicates that the user is a real human when the first period of time the user continuously keeps facing in the first direction after moving the face towards the first direction satisfies the second information, when the second period of time the user continuously keeps facing in the second direction after moving the face towards the second direction satisfies the fourth information, and when the response to the first instruction and the response to the second information are correct.  

Claim 5, The authentication device according to claim 1, wherein the first facial image and the second facial image are live motion images captured by a camera.

Claim 6, The authentication device according to claim 1, wherein outputting the multiple challenges comprises: 
outputting an icon image of a face representing the first instruction and the second instruction requesting the user to perform a live motion to be captured by a camera.
Claims 25, 28, 30 and 36. An authentication device comprising: 
a processor configured to:

capture an image corresponding to the first challenge performed by the user;
output an icon image corresponding to the first challenge, the icon image representing a face corresponding to the first challenge (only claim 28);
determine whether a motion performed by the user is correct based on the captured image; 
determine whether time information regarding the plurality of challenges and an input duration corresponding to the motion satisfies a condition, the input duration is a duration of time that the user is continuously inputting to the captured image while performing the motion; and
output a determination result indicating an existence of the user based on a determination that the input duration that the user is continuously inputting to the captured image satisfies the condition.
claim 19, An authentication device comprising: 
a memory configured to store instructions; and 

output multiple challenges in a sequence, the outputting the multiple challenges comprises: 
outputting a first instruction at a first time, the first instruction comprising first information and second information, the first information requesting a user movement the face of the user in a first direction, and the second information indicating a first period of time the face of the user continuously keeps facing in the first direction of the first information in a stationary state; and 
outputting a second instruction at a second time after the first period of time, the second instruction comprising third information and fourth information, the third information requesting the user to move the face of the user in a second direction, and the fourth information indicating a second period of time the face of the user continuously keeps facing in the second direction of the third information in a stationary state;
receive a first facial image capturing the face of the user in response to the first instruction;
receive a second facial image capturing the face of the user in response to the second instruction; and 
authenticate access based on whether the face of the user continuously keeps facing in the first direction in the stationary state for the first period of time indicated by the second information, and based on whether the face of the user continuously keeps facing the second direction in the stationary state for the second period of time indicated by the fourth information.

claim 20, The authentication device according to claim 19, wherein the processor is further configured to authenticate access to an external device when the first period of time the user continuously keeps facing in the first direction after moving the face towards the first direction satisfies the second information, when the second period of time the user continuously keeps facing in the second direction after moving the face towards the second direction satisfies the fourth information, and when the response to the first instruction and the response to the second information are correct.  
Claims 27, 29, 33 and 37: An authentication device comprising: 

output a plurality of challenge, corresponding to an authentication request for a user, a first challenge, among the plurality of challenges, requesting the user to perform a (live) motion to be captured by a camera within a predetermined period of time; 
capture an image corresponding to the first challenge performed by the user; 
output an icon image corresponding to the first challenge, the icon image representing a face corresponding to the first challenge (only claim 29);
determine whether a motion performed by the user is correct based on the captured image corresponding to the first challenge;
determine whether time information regarding the plurality of challenges and an input duration corresponding to the motion satisfies a condition, the input duration is a duration of time that the user is continuously inputting to the captured image while performing the motion; and
authenticate access to an external device based on a determination that the input duration that the user is continuously inputting to the captured image satisfies the condition.
Claim 7, The authentication device according to claim 1, wherein the first facial image and the second facial image comprise a plurality of frames.
Claim 11. The authentication device according to claim 28, wherein the motion of the user captured by the camera is a facial image comprising a plurality of frames.
Claim 8, The authentication device according to claim 1, wherein the processor is further configured to display a direction corresponding to the movement of the face of the user performed by the user using a facial icon image.
Claim 12: The authentication device according to claim 28, wherein the processor is further configured to display a direction corresponding to the motion performed by the user using the icon image.  
Claim 10, The authentication device according to claim 1, wherein the multiple challenges are different operations to be performed by the user.
 Claim 14: The authentication device according to claim 28, wherein the plurality of challenges are different operations to be performed by the user.
Claim 11, The authentication device according to claim 1, wherein the multiple of challenges are continuously presented to the user.
Claim 15: The authentication device according to claim 28, wherein the plurality of challenges are continuously presented to the user
Claim 12, The authentication device according to claim 1, wherein facial image is a video.
Claims 16 and 26: The authentication device according to claims 28 and 27, wherein the motion is a video.  
Claim 13, The authentication device according to claim 8, wherein each of the multiple challenges is associated with different periods of time.
Claim 17: The authentication device according to claim 28, wherein a reaction time corresponding to each of the plurality of challenges are different
Claims 14 and 28, The authentication device according to claim 1, wherein the determination result does not indicate that the user is a real human when the first period of time the user continuously keeps facing in the first direction after moving the face towards the first direction does not satisfy the second information, when the second period of time the user continuously keeps facing in the second direction after moving the face towards the second direction does not satisfy the fourth information, or when the movement of the face of the user in the direction represented in the facial image input in the response corresponding to the multiple challenges is incorrect.
Claim 18: The authentication device according to claim 28, wherein the processor is further configured to refrain from outputting the determination result indicating the existence of the user based on a determination that the input duration that the user is continuously inputting to the captured image does not satisfy the condition
Claim 15, The authentication device according to claim 1, wherein the multiple challenges comprises a request for biometric information on the user.
Claim 19: The authentication device according to claim 28, wherein the first challenge comprises a request for biometric information on the user.  
Claim 16, The authentication device according to claim 15, wherein the processor is further configured to 
Claim 20: The authentication device according to claim 19, wherein the processor is further configured 
Claim 17, The authentication device according to claim 15, wherein the processor is further configured to determine that the user is a pre-registered user based on the biometric information included in the response when the result does not indicate that the user is a real human.
Claim 21: The authentication device according to claim 19, wherein the processor is further configured to determine that the user to be authenticated is a pre-registered user based on the biometric information included in the captured image response after confirming the existence of the user.
Claim 18, The authentication device according to claim 15, wherein the processor does not recognize that the user is a pre-registered user based on the biometric information included in the response when the result does not indicate that the user is a real human.
Claim 22: The authentication device according to claim 19, wherein the processor does not recognize that the user to authenticated is a pre-registered user based on the biometric information included in the captured image when the existence of the user is not confirmed.  
claim 23, The authentication device according to claim 19, wherein the processor is further configured to deny access to an external device when the first period of time the user continuously keeps facing in the first direction after moving the face towards the first direction does not satisfy the second information, when the second period of time the user continuously keeps facing in the second direction after moving the face towards the second direction does not satisfy the fourth information, or when the movement of the face of the user in the direction represented in the facial image input in the response corresponding to the multiple challenges is incorrect.
Claim 24: The authentication device according to claim 29, wherein the processor is further configured to deny access to the external device based on a determination that the input duration that the user is continuously inputting to the captured image does not satisfy the condition
Claim 31, The authentication device according to claim 1, wherein the second direction is different from the first direction.
Koo, (Col. 2 lines 20-24) 
One would be motivated to do so, to enhance the security of the system by authenticating that the user is a real human after responding to multiple challenges with different directions.
Claim 32, The authentication device according to claim 1, wherein the second period is different from the second period.
Karmarkar et al. (para [0039] and [0068]) in view of Koo.
One would be motivated to do so, to enhance the security of the system by authenticating that the user is a real human and grant him an access to different resources after responding to multiple challenges with different periods of time. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5, 7, 10-12, 14-15, 19-20, 23-25, 28-29 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Koo U.S. Patent No. 9,251,401 B1 in view of Karmarkar et al. U.S. Patent Pub. No. 2015/0135309 A1 (hereinafter “Karmarkar”)

As per claims 1, 24 and 29, Koo teaches an authentication device, a method of authenticating a user and a non-transitory computer readable medium having stored therein a program for performing a method of authenticating a user (live person subject authentication tool. Koo, Fig. 1 element 120)(A non-transitory computer readable medium embodying instructions for authenticating a live person subject. Koo, claim 15) comprising: 
a memory configured to store instructions (the memory of the live person subject authentication tool (120) is configured to store software instructions for performing various functionalities of the live person subject authentication tool. Koo, Col. 4 lines 61-64); and 
a processor configured to execute the instructions (a central processing unit (CPU) of the live person subject authentication tool (120) is configured (e.g., programmed) to execute instructions to operate the components of the live person subject authentication tool . Koo. Col. 4 lines 56-60) to: 
output multiple challenges in a sequence (generates a sequence of instructions (referred to as the recognition phase instructions) instructing the user (102) to point his/her face toward a sequence of facial directions. Koo. Col. 3 lines 33-36), the outputting the multiple challenges comprises: 
outputting a first instruction at a first time, the first instruction comprising first information (presents a first instruction to the user (102) instructing the user (102) to point the face toward a first randomly generated facial direction. Koo, Col. 3 lines 39-41) (presenting a first instruction at a first time point, wherein the first instruction instructs the user to point the face toward a first facial direction. Koo, claim 1); and 
outputting a second instruction at a second time after the first period of time, the second instruction comprising third information  (presents a second instruction to the user (102) instructing the user (102) to point the face toward a second randomly generated facial direction. Koo, Col. 3 lines 42-44)( presenting a second instruction at a second time point, wherein the second instruction instructs the user to point the face toward a second facial direction, wherein the first time point and the second time point are determined based on instruction delays randomly generated using the random sequence generation algorithm. Koo, claim 1);
receive a first facial image capturing the face of the user in response to the first instruction ( the image sensor (103) that is configured to capture, while the sequence of instructions are being presented to the user (102) by the random instruction module (104), a sequence of live-captured facial images (LCFIs) […] each LCFI corresponds to one of the facial directions in the sequence of facial directions specified by the recognition phase instructions. In other words, the sequence of LCFIs includes one LCFI corresponding to the aforementioned first randomly generated facial direction). Koo, Col. 3 lines 47-58);
receive a second facial image capturing the face of the user in response to the second instruction (the image sensor (103) that is configured to capture, while the sequence of instructions are being presented to the user (102) by the random instruction module (104), a sequence of live-captured facial images (LCFIs) […] each LCFI corresponds to one of the facial directions in the sequence of facial directions specified by the recognition phase instructions. In other words, the sequence of LCFIs includes one LCFI corresponding to the aforementioned first randomly generated facial direction, and another LCFI corresponding to the aforementioned second randomly generated facial direction. Koo, Col. 3 lines 47-60); and 
Koo does not explicitly teach the first instruction comprising second information, and the second information indicating a first period of time the face of the user continuously keeps facing in the first direction of the first information in a stationary state; and the second instruction comprising fourth information, the fourth information indicating a second period of time the face of the user continuously keeps facing in the second direction of the third information in a stationary state; and output a result based on whether the face of the user continuously keeps facing in the first direction in the stationary state for the first period of time indicated by the second information, and based on whether the face of the user continuously keeps facing the second direction in the stationary state for the second period of time indicated by the fourth information.
(process 100, a user of a mobile device can be instructed to view a specified visual element on a display of the mobile device for a specified period […] the user can be given a half second to find the visual element and then hold the gaze on the visual element for a second […] the steps of process 100 can be performed in another order and/or multiple times. Karmarkar, para [0035]) (Look at the seated woman for 1 second within 2 seconds. Karmarkar, Fig. 7A) (Authentication test instructions can include other user tasks such as to look at a particular set of elements and/or locations in a specified sequence. Karmarkar, para [0039]); and 
the second instruction comprising fourth information, the fourth information indicating a second period of time the face of the user continuously keeps facing in the second direction of the third information in a stationary state (the instructions can be to look at a particular region of the display, perform a certain eye-motion pattern relative to one or more regions of the display, eye gazes upon a series of specified icons [looking at multiple directions with specified period of time] with a provided time parameter. Karmarkar, para [0068]) (the authentication test instruction as "look at your favorite food item for two seconds". Karmarkar, para [0038]).
[Some of the embodiments of the Karmarkar eye-tracking system is based on face-tracking and movement] (The eye-tracking behavior can include a gaze at a particular region of the display, a gaze at a particular location in a user's environment (e.g. when the user is wearing augmented reality glass and/or glass that include and/or are coupled with an eye-tracking system [performed by moving a face in a specified direction]). Karmarkar, para [0036]) (The gaze-tracking algorithm discussed above can be built upon three modules which interoperate to provide a fast and robust eyes-and face-tracking system [the eyes tracking system is based on analyzing different directions of the captured facial images]. Karmarkar, para [0052]-[0053]) (Other exemplary eye-tracking methods include: […] a real-time eye-tracking algorithm with head movement compensation,[…], a free head motion remote eyes (REGT) technique. Karmarkar, para [0065]) 
output a result based on whether the face of the user continuously keeps facing in the first direction in the stationary state for the first period of time indicated by the second information, and based on whether the face of the user continuously keeps facing the second direction in the stationary state for the second period of time indicated by the fourth information (If the user followed the previously provided instructions, the user's eye-tracking data indicates that the user looked at the region 802 associated with the seated woman icon 800 for one second within two seconds of the display of the test image, and then the user can be deemed to have passed the authentication test. Karmarkar, para [0080]) (In step 102 of process 100, a user of a mobile device can be instructed to view a specified visual element on a display of the mobile device for a specified period […] In step 108, it is determined if the eye-tracking data obtained in step 106 satisfies the particular conditions provided in step 102. Additionally, in certain embodiments, the steps of process 100 can be performed in another order and/or multiple times [which implies that both examples given in reference “look at the seated women for 1 second within 2 seconds” and “look at your favorite food item for two seconds” can be applied]. Karmarkar, para [0035]) (the user's eye-tracking data values can be required to satisfy the threshold values within a specified time period. If a threshold is met for the region(s) of interest, then the user can be said to have passed the test. Karmarkar, para [0047]).
(Karmarkar, para [0036])

As per claims 2 and 25, Koo and Karmarkar teach the authentication device and method according to claims 1 and 24, wherein the result indicates that the user is a real human when the response to the first instruction are correct (generating an authentication result identifying the user as the live person subject [real human] by at least, matching a LCFI in the sequence of LCFIs to a first reference facial image of the live person subject toward the first facial direction, matching another LCFI in the sequence of LCFIs to a second reference facial image of the live person subject toward the second facial direction, and validating each LCFI in the sequence of LCFIs based on a pre-determined criterion. Koo, Col. 1 lines 39-46).

However, Karmarkar teaches wherein the result indicates that the user is a real human when the first period of time the user continuously keeps facing in the first direction after moving the face towards the first direction satisfies the second information, when the second period of time the user continuously keeps facing in the second direction after moving the face towards the second direction satisfies the fourth information; and when the response to the response to the second information are correct (Authentication tests can be utilized in a variety of applications such as with web pages and other digital documents (e.g. digital kiosks, digital billboards, etc.) to authenticate that a user is a human. Karmarkar, para [0036])(If the user followed the previously provided instructions, the user's eye-tracking data indicates that the user looked at the region 802 associated with the seated woman icon 800 for one second within two seconds of the display of the test image, and then the user can be deemed to have passed the authentication test. Karmarkar, para [0080]) (In step 102 of process 100, a user of a mobile device can be instructed to view a specified visual element on a display of the mobile device for a specified period […] In step 108, it is determined if the eye-tracking data obtained in step 106 satisfies the particular conditions provided in step 102. Additionally, in certain embodiments, the steps of process 100 can be performed in another order and/or multiple times [which implies that both examples given in reference “look at the seated women for 1 second within 2 seconds” and “look at your favorite food item for two seconds” can be applied]. Karmarkar, para [0035]) (the user's eye-tracking data values can be required to satisfy the threshold values within a specified time period. If a threshold is met for the region(s) of interest, then the user can be said to have passed the test. Karmarkar, para [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Koo so that the result indicates that the user is a real human when the first period of time the user continuously keeps facing in the first direction after moving the face towards the first direction satisfies the second information, when the second period of time the user continuously keeps facing in the second direction after moving the face towards the second direction satisfies the fourth information; and when the response to the response to the second information are correct. One would be motivated to do so, to enhance the security of the system by authenticating that the user is a real human and grant him an access to different resources. (Karmarkar, para [0036])

As per claim 5, Koo and Karmarkar teach the authentication device according to claim 1, wherein the first facial image and the second facial image are live motion images captured by a camera (the image sensor (103) (e.g., a computer camera) that is configured to capture, while the sequence of instructions are being presented to the user (102) by the random instruction module (104), a sequence of live-captured facial images (LCFIs) […] each LCFI corresponds to one of the facial directions in the sequence of facial directions specified by the recognition phase instructions. In other words, the sequence of LCFIs includes one LCFI corresponding to the aforementioned first randomly generated facial direction, and another LCFI corresponding to the aforementioned second randomly generated facial direction. Koo, Col. 3 lines 47-60).

As per claim 7, Koo and Karmarkar teach the authentication device according to claim 1, wherein the first facial image and the second facial image comprise a plurality of frames (capturing, while presenting the sequence of instructions to the user, a sequence of live-captured facial images (LCFIs) based on a pre-determined frame rate. Koo, Col. 1 lines 36-39)( the pre-determined frame rate is a constant frame rate, such as 30 frames per second that is sufficiently high to capture any potential substituting act of the user (102). In one or more embodiments, the pre-determined frame rate is a variable frame rate, such as dynamically generated by the random instruction module (104). Koo, Col. 4 lines 9-15).

As per claim 10, Koo and Karmarkar teach the authentication device according to claim 1, wherein the multiple challenges are different operations to be performed by the user (wherein a first instruction instructing the user to point the face toward a first facial direction, wherein the second instruction instructing the user to point the face toward a second facial direction. Koo, Col. 1 lines 27-33).

As per claim 11, Koo and Karmarkar teach the authentication device according to claim 1, wherein the multiple of challenges are continuously presented to the user (generating, in response to the authentication request, a sequence of instructions instructing the user to point a face of the user toward a sequence of facial directions, wherein the sequence of facial directions are randomly generated using a random sequence generation algorithm, presenting the sequence of instructions to the user. Koo, Col. 1 lines 27-33).

As per claim 12, Koo and Karmarkar teach the authentication device according to claim 1, wherein facial image is a video (capturing, while presenting the sequence of instructions to the user, a sequence of live-captured facial images (LCFIs) based on a pre-determined frame rate. Koo, Col. 1 lines 36-39) (the pre-determined frame rate is a constant frame rate, such as 30 frames per second [Video] that is sufficiently high to capture any potential substituting act of the user (102). In one or more embodiments, the pre-determined frame rate is a variable frame rate, such as dynamically generated by the random instruction module (104). Koo, Col. 4 lines 9-15).

As per claims 14 and 28, Koo and Karmarkar teach the authentication device and method according to claims 1 and 24, wherein the determination result does not indicate that the user is a real human when the first period of time the user continuously keeps facing in the first direction after moving the face towards the first direction does not satisfy the second information, when the second period of time the user continuously keeps facing in the second direction after moving the face towards the second direction does not satisfy the fourth information, or when the movement of the face of the user in the direction represented in the facial image input in the response corresponding to the multiple challenges is incorrect (matching a LCFI in the sequence of LCFIs to a first reference facial image of the live person subject toward the first facial direction; and matching another LCFI in the sequence of LCFIs to a second reference facial image of the live person subject toward the second facial direction; and validating each LCFI in the sequence of LCFIs based on a pre-determined criterion. Koo, claim 1 )(if any reference facial image specified by the recognition phase instructions is not matched by comparing to the sequence of LCFIs, the user fails to be authenticated as the live person subject. Koo, Col. 6 lines 43-46).

As per claim 15, Koo and Karmarkar teach the authentication device according to claim 1, wherein the multiple challenges comprises a request for biometric information on the user (generating, in response to the authentication request, a sequence of instructions instructing the user to point a face of the user [biometric information] toward a sequence of facial directions. Koo, Col. 1 lines 27-31) (By matching features extracted from these LCFIs [biometric features] to the reference attribute sets, the user in front of the computer camera is recognized as indeed the live person from whom the reference facial images are captured. Koo, Col. 2 lines 39-42).

As per claim 31, Koo and Karmarkar teach the authentication device according to claim 1, wherein the second direction is different from the first direction (a dynamically generated instruction set is used to instruct the live person subject to move his/her face by looking at a sequence of visual targets displayed at different locations on the computer screen. Koo, Col. 2 lines 20-24).

As per claim 32, Koo and Karmarkar teach the authentication device according to claim 1. Koo does not explicitly teach wherein the second period is different from the [[second]] first period. 
However, Karmarkar teaches wherein the second period is different from the [[second]] first period (Look at the seated woman for 1 second within 2 seconds. Karmarkar, Fig. 7A) (the authentication test instruction as "look at your favorite food item for two seconds". Karmarkar, para [0038]) (Authentication test instructions can include other user tasks such as to look at a particular set of elements and/or locations in a specified sequence. Karmarkar, para [0039]); (the instructions can be to look at a particular region of the display, perform a certain eye-motion pattern relative to one or more regions of the display, eye gazes upon a series of specified icons [looking at multiple directions with specified period of time] with a provided time parameter. Karmarkar, para [0068]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Koo so that the second period is different from the [[second]] first period. One would be motivated to do so, to enhance the security of the system by authenticating that the user is a real human and grant him an access to different resources after responding to multiple challenges with different periods of time. (Karmarkar, para [0036])

As per claim 19, Koo teaches an authentication device (live person subject authentication tool. Koo, Fig. 1 element 120) comprising: 
a memory configured to store instructions (the memory of the live person subject authentication tool (120) is configured to store software instructions for performing various functionalities of the live person subject authentication tool. Koo, Col. 4 lines 61-64); and 
a processor configured to execute the instructions (a central processing unit (CPU) of the live person subject authentication tool (120) is configured (e.g., programmed) to execute instructions to operate the components of the live person subject authentication tool . Koo. Col. 4 lines 56-60) to: 
output multiple challenges in a sequence (generates a sequence of instructions (referred to as the recognition phase instructions) instructing the user (102) to point his/her face toward a sequence of facial directions. Koo. Col. 3 lines 33-36), the outputting the multiple challenges comprises: 
outputting a first instruction at a first time, the first instruction comprising first information (presents a first instruction to the user (102) instructing the user (102) to point the face toward a first randomly generated facial direction. Koo, Col. 3 lines 39-41) (presenting a first instruction at a first time point, wherein the first instruction instructs the user to point the face toward a first facial direction. Koo, claim 1); and 
outputting a second instruction at a second time after the first period of time, the second instruction comprising third information (presents a second instruction to the user (102) instructing the user (102) to point the face toward a second randomly generated facial direction. Koo, Col. 3 lines 42-44)( presenting a second instruction at a second time point, wherein the second instruction instructs the user to point the face toward a second facial direction, wherein the first time point and the second time point are determined based on instruction delays randomly generated using the random sequence generation algorithm. Koo, claim 1); 
receive a first facial image capturing the face of the user in response to the first instruction (the image sensor (103) that is configured to capture, while the sequence of instructions are being presented to the user (102) by the random instruction module (104), a sequence of live-captured facial images (LCFIs) […] each LCFI corresponds to one of the facial directions in the sequence of facial directions specified by the recognition phase instructions. In other words, the sequence of LCFIs includes one LCFI corresponding to the aforementioned first randomly generated facial direction). Koo, Col. 3 lines 47-58);
receive a second facial image capturing the face of the user in response to the second instruction (the image sensor (103) that is configured to capture, while the sequence of instructions are being presented to the user (102) by the random instruction module (104), a sequence of live-captured facial images (LCFIs) […] each LCFI corresponds to one of the facial directions in the sequence of facial directions specified by the recognition phase instructions. In other words, the sequence of LCFIs includes one LCFI corresponding to the aforementioned first randomly generated facial direction, and another LCFI corresponding to the aforementioned second randomly generated facial direction. Koo, Col. 3 lines 47-60); and 
Koo does not explicitly teach the first instruction comprising second information, and the second information indicating a first period of time the face of the user continuously keeps facing in the first direction of the first information in a stationary state; and the second instruction comprising fourth information, the fourth information indicating a second period of time the face of the user continuously keeps facing in the second direction of the third information in a stationary state; and authenticate access based on whether the face of the user continuously keeps facing in the first direction in the stationary state for the first period of time indicated by the second information, and based on whether the face of the user continuously keeps facing the second direction in the stationary state for the second period of time indicated by the fourth information.
However, Karmarkar teaches the first instruction comprising second information, and the second information indicating a first period of time the face of the user continuously keeps facing in the first direction of the first information in a stationary state (process 100, a user of a mobile device can be instructed to view a specified visual element on a display of the mobile device for a specified period […] the user can be given a half second to find the visual element and then hold the gaze on the visual element for a second […] the steps of process 100 can be performed in another order and/or multiple times. Karmarkar, para [0035]) (Look at the seated woman for 1 second within 2 seconds. Karmarkar, Fig. 7A) (Authentication test instructions can include other user tasks such as to look at a particular set of elements and/or locations in a specified sequence. Karmarkar, para [0039]); and 
the second instruction comprising fourth information, the fourth information indicating a second period of time the face of the user continuously keeps facing in the second direction of the third information in a stationary state (the instructions can be to look at a particular region of the display, perform a certain eye-motion pattern relative to one or more regions of the display, eye gazes upon a series of specified icons [looking at multiple directions with specified period of time] with a provided time parameter. Karmarkar, para [0068]) (the authentication test instruction as "look at your favorite food item for two seconds". Karmarkar, para [0038]).
[Some of the embodiments of the Karmarkar eye-tracking system is based on face-tracking and movement] (The eye-tracking behavior can include a gaze at a particular region of the display, a gaze at a particular location in a user's environment (e.g. when the user is wearing augmented reality glass and/or glass that include and/or are coupled with an eye-tracking system [performed by moving a face in a specified direction]). Karmarkar, para [0036]) (The gaze-tracking algorithm discussed above can be built upon three modules which interoperate to provide a fast and robust eyes-and face-tracking system [the eyes tracking system is based on analyzing different directions of the captured facial images]. Karmarkar, para [0052]-[0053]) (Other exemplary eye-tracking methods include: […] a real-time eye-tracking algorithm with head movement compensation, […], a free head motion remote eyes (REGT) technique. Karmarkar, para [0065]).
authenticate access based on whether the face of the user continuously keeps facing in the first direction in the stationary state for the first period of time indicated by the second information, and based on whether the face of the user continuously keeps facing the second direction in the stationary state for the second period of time indicated by the fourth information (If the user followed the previously provided instructions, the user's eye-tracking data indicates that the user looked at the region 802 associated with the seated woman icon 800 for one second within two seconds of the display of the test image, and then the user can be deemed to have passed the authentication test. Karmarkar, para [0080]) (In step 102 of process 100, a user of a mobile device can be instructed to view a specified visual element on a display of the mobile device for a specified period […] In step 108, it is determined if the eye-tracking data obtained in step 106 satisfies the particular conditions provided in step 102. Additionally, in certain embodiments, the steps of process 100 can be performed in another order and/or multiple times [which implies that both examples given in reference “look at the seated women for 1 second within 2 seconds” and “look at your favorite food item for two seconds” can be applied]. Karmarkar, para [0035]) (the user's eye-tracking data values can be required to satisfy the threshold values within a specified time period. If a threshold is met for the region(s) of interest, then the user can be said to have passed the test. Karmarkar, para [0047]) (access can be enabled for the user to a specified file and/or service (e.g. a web site, engage in an online transaction, post to a microblog, and the like) when the user's eye-tracking data matches the one or more baseline datasets within a specified threshold. Karmarkar, para [0043]).
(Karmarkar, para [0036])
 
As per claim 20, Koo and Karmarkar teach the authentication device according to claim 19. Koo does not explicitly teach wherein the processor is further configured to authenticate access to an external device when the first period of time the user continuously keeps facing in the first direction after moving the face towards the first direction satisfies the second information, when the second period of time the user continuously keeps facing in the second direction after moving the face towards the second direction satisfies the fourth information, and when the response to the first instruction and the response to the second information are correct.
However, Karmarkar teaches authenticate access to an external device (access can be enabled for the user to a specified file and/or service (e.g. a web site, engage in an online transaction, post to a microblog, and the like) when the user's eye-tracking data matches the one or more baseline datasets within a specified threshold. Karmarkar, para [0043]) (a user attribute is determined based on the eye-tracking data. Example user attributes that can be determined with eye-tracking data include […] whether the user has permission to access a resource such as a digital document, an operation of a computing system (e.g. unlocking a door, turning on a vehicle [external devices], accessing a television channel, etc.). Karmarkar, para [0061]) when the first period of time the user continuously keeps facing in the first direction after moving the face towards the first direction satisfies the second information, when the second period of time the user continuously keeps facing in the second direction after moving the face towards the second direction satisfies the fourth information, and when the response to the first instruction and the response to the second information are correct (If the user followed the previously provided instructions, the user's eye-tracking data indicates that the user looked at the region 802 associated with the seated woman icon 800 for one second within two seconds of the display of the test image, and then the user can be deemed to have passed the authentication test. Karamarkar, para [0080]) (In step 102 of process 100, a user of a mobile device can be instructed to view a specified visual element on a display of the mobile device for a specified period […] In step 108, it is determined if the eye-tracking data obtained in step 106 satisfies the particular conditions provided in step 102. Additionally, in certain embodiments, the steps of process 100 can be performed in another order and/or multiple times [which implies that both examples given in reference “look at the seated women for 1 second within 2 seconds” and “look at your favorite food item for two seconds” can be applied]. Karmarkar, para [0035])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Koo to authenticate (Karmarkar, para [0061])

As per claim 23, Koo and Karmarkar teach the authentication device according to claim 19. Koo does not explicitly teach wherein the processor is further configured to deny access to an external device when the first period of time the user continuously keeps facing in the first direction after moving the face towards the first direction does not satisfy the second information, when the second period of time the user continuously keeps facing in the second direction after moving the face towards the second direction does not satisfy the fourth information, or when the movement of the face of the user in the direction represented in the facial image input in the response corresponding to the multiple challenges is incorrect.
However, Karmarkar teaches to deny access to an external device when the first period of time the user continuously keeps facing in the first direction after moving the face towards the first direction does not satisfy the second information (if a user's eye-tracking data indicated that the user gazed at the key [the user is not performing the correct response during the input duration] during a period provided for the authentication test, the user would fail the authentication test [and access will be denied]. Karmarkar, para [0064]) (access can be enabled for the user to a specified file and/or service (e.g. a web site, engage in an online transaction, post to a microblog, and the like) when the user's eye-tracking data matches the one or more baseline datasets within a specified threshold. Karmarkar, para [0043]) (a user attribute is determined based on the eye-tracking data. Example user attributes that can be determined with eye-tracking data include […] whether the user has permission to access a resource such as a digital document, an operation of a computing system (e.g. unlocking a door, turning on a vehicle [external devices], accessing a television channel, etc.). Karmarkar, para [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Koo to deny access to an external device when the first period of time the user continuously keeps facing in the first direction after moving the face towards the first direction does not satisfy the second information. One would be motivated to do so, to enhance the security of the system by ensuring that only authenticated user can access external resources.

Claims 6, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Koo U.S. Patent No. 9,251,401 B1 in view of Karmarkar et al. U.S. Patent Pub. No. 2015/0135309 A1 (hereinafter “Karmarkar”) and further in view of Doi U.S. Patent Pub. No. 2004/0062423 A1.

As per claim 6, Koo and Karmarkar teach the authentication device according to claim 1. Koo does not explicitly teach wherein outputting the multiple challenges comprises: outputting an icon image of a face representing the first instruction and the second instruction requesting the user to perform a live motion to be captured by a camera.
(An image sensing input unit 1 inputs a facial image of a user (person to be authenticated) upon registration and authentication, and comprises a CCD camera used to acquire a moving image. Doi, para [0030]) (when a personal authentication procedure starts, a character makes a round along the circumference of the monitor to guide the movement of the face of the person to be authenticated. Doi, para [0059] and FIGS. 11B-11D)( when the apparatus guides the person to follow the motion of the character by moving not only eyes but also the face, facial images free from any nonuniformity against a change in illumination can be acquired. Furthermore, when a bowing character is displayed upon completion of the registration procedure, it can relax the person to be authenticated, and facial image data of the person to be authenticated can be acquired in a relatively relaxed state. Doi, para [0057])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Koo to outputting an icon image of a face representing the first instruction and the second instruction requesting the user to perform a live motion to be captured by a camera. One would be motivated to do so, for the obvious reason of enhancing the flexibility of the authentication system. (Doi, para [0012])

As per claim 8, Koo and Karmarkar teach the authentication device according to claim 1. Koo does not explicitly teach wherein the processor is further configured to display a direction corresponding to the movement of the face of the user performed by the user using a facial icon image. 
(when a personal authentication procedure starts, a character [facial icon image] makes a round along the circumference of the monitor to guide the movement of the face of the person to be authenticated. Doi, para [0059] and FIGS. 11B-11D)( when the apparatus guides the person to follow the motion of the character by moving not only eyes but also the face, facial images free from any nonuniformity against a change in illumination can be acquired. Furthermore, when a bowing character is displayed upon completion of the registration procedure, it can relax the person to be authenticated, and facial image data of the person to be authenticated can be acquired in a relatively relaxed state. Doi, para [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Koo to display a direction corresponding to the movement of the face of the user performed by the user using a facial icon image. One would be motivated to do so, for the obvious reason of enhancing the flexibility of the system.

As per claim 13, Doi in view of Koo and Karmarkar teaches the authentication device according to claim 8. Koo does not explicitly teach that wherein each of the multiple challenges is associated with different periods of time.
However, Karmarkar teaches each of the multiple challenges is associated with different periods of time (Look at the seated woman for 1 second within 2 seconds. Karmarkar, Fig. 7A) (the authentication test instruction as "look at your favorite food item for two seconds". Karmarkar, para [0038]) (Authentication test instructions can include other user tasks such as to look at a particular set of elements and/or locations in a specified sequence. Karmarkar, para [0039]); (the instructions can be to look at a particular region of the display, perform a certain eye-motion pattern relative to one or more regions of the display, eye gazes upon a series of specified icons [looking at multiple directions with specified period of time] with a provided time parameter. Karmarkar, para [0068]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Koo so that each of the multiple challenges is associated with different periods of time. One would be motivated to do so, to enhance the security of the system by authenticating that the user is a real human and grant him an access to different resources after responding to multiple challenges with different periods of time. (Karmarkar, para [0036])

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Koo U.S. Patent No. 9,251,401 B1 in view of Karmarkar et al. U.S. Patent Pub. No. 2015/0135309 A1 (hereinafter “Karmarkar”) and further in view of Hiroaki Kiso Japanese Patent No. JP4760049B2 (hereinafter “Kiso”)

As per claim 16, Koo and Karmarkar teach the authentication device according to claim 15. Koo does not explicitly teach wherein the processor is further configured to determine that the user is a pre-registered user based on the biometric information included in the response.
However, Kiso teaches determine that the user is a pre-registered user based on the biometric information included in the response (The storage unit 11 recognizes registration information (hereinafter referred to as registered face data) F relating to the facial features of the user, registration information (hereinafter referred to as registered facial expression change pattern data) E relating to a change pattern of the facial expression of the user, and recognizes the user. Kiso, para [0008]) (authentication is performed to determine whether or not the user's face captured by the camera 4a matches the user's face registered in the storage unit 11 [if it matches then it is a pre-registered user], and the authentication result is determined by the access right determination unit. 15 is output. Kiso, para [0014]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Koo determine that the user is a pre-registered user based on the biometric information included in the response. One would be motivated to do so, to enhance the security of the system by authenticating only pre-registered users and to determine their access rights. (Kiso, para [0014])

As per claim 17, Koo and Karmarkar teach the authentication device according to claim 15. Koo does not explicitly teach wherein the processor is further configured to determine that the user is a pre-registered user based on the biometric information included in the response when the result does not indicate that the user is a real human.
However, determine that the user is a pre-registered user based on the biometric information included in the response when the result does not indicate that the user is a real human (compares an input moving image with an expression pattern that is intended by an authentication subject and is registered in advance by the authentication subject, and is composed of a combination of a plurality of different facial expressions. In this case, the moving image is determined to be a living body[confirming the existence of the user], and when the moving image is determined to be a living body, the face authentication processing of the person to be authenticated is performed [confirming a pre-registered user] on the moving image. Kiso, para [0030]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Koo determine that the user is a pre-registered user based on the biometric information included in the response when the result does not indicate that the user is a real human. One would be motivated to do so, to enhance the security of the system by authenticating only pre-registered users and to determine their access rights. (Kiso, para [0014])

As per claim 18, Koo and Karmarkar teach the authentication device according to claim 15. Koo does not explicitly teach wherein the processor does not recognize that the user is a pre-registered user based on the biometric information included in the response when the result does not indicate that the user is a real human.
However, Kiso teaches wherein the processor does not recognize that the user is a pre-registered user based on the biometric information included in the response when the result does not indicate that the user is a real human (The biometric discriminating unit 41 compares the face movement obtained from the facial expression extracting unit 42 with the facial expression required by the user by the facial expression pattern condition generating unit 43, and determines whether or not they match. If they do not match within a certain period of time, it is determined to be NG, and the processing flow ends as a failure [which implies that the user was not recognized as a pre-registered user]. Kiso, para [0048]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Koo so that so that the (Kiso, para [0014])

Response to Arguments
Applicant's arguments filed on December 20, 2021 with respect to 35 U.S.C. 103 rejections have been fully considered but they are moot in view of the new grounds of rejections. Applicant’s argument have been addressed in the above rejections. 
The examiner will address one argument related to the secondary reference Karmarkar et al. that was use in the previous office action filed on 08/20/2021. Other arguments are moot in view of the new grounds of rejections. 
Applicant’s argues that Karmarkar does not teach or suggest the limitation "outputting a second instruction at a second time after the first period of time, the second instruction comprising third information and fourth information, the third information requesting the user to move the face of the user in a second direction, and the fourth information indicating a second period of time the face of the user continuously keeps facing in the second direction of the third information in a stationary state.”

In Response:
Examiner respectfully disagrees with Applicant’s assertion. Karmarkar explicitly teaching multiple challenges presented to the user (the steps of process 100 can be performed in another order and/or multiple times. Karmarkar, para [0030]) (Authentication test instructions can include other user tasks such as to look at a particular set of elements and/or locations in a specified sequence. Karmarkar, para [0039]) (the instructions can be to look at a particular region of the display, perform a certain eye-motion pattern relative to one or more regions of the display, eye gazes upon a series of specified icons [looking at multiple directions with specified period of time] with a provided time parameter. Karmarkar, para [0068]).
Karmarkar teaches that each of these challenges are associated with a period of time in which the face should be in a stationary state (the authentication test instruction as "look at your favorite food item for two seconds". Karmarkar, para [0038]) (Look at the seated woman for 1 second within 2 seconds. Karmarkar, Fig. 7A) so when presenting two challenges, it will be obvious that the second challenge will not be presented before the first challenge is done. In other words, the second challenge will be presented after the first period of time dedicated for the first challenge is done.
Karmarkar explicitly discloses that some of the embodiments of the eye-tracking system is based on face-tracking and movement (The eye-tracking behavior can include a gaze at a particular region of the display, a gaze at a particular location in a user's environment (e.g. when the user is wearing augmented reality glass and/or glass that include and/or are coupled with an eye-tracking system [performed by moving a face in a specified direction]). Karmarkar, para [0036]) (The gaze-tracking algorithm discussed above can be built upon three modules which interoperate to provide a fast and robust eyes-and face-tracking system [the eyes tracking system is based on analyzing different directions of the captured facial images]. Karmarkar, para [0052]-[0053]) (Other exemplary eye-tracking methods include: […] a real-time eye-tracking algorithm with head movement compensation, […], a free head motion remote eyes (REGT) technique. Karmarkar, para [0065]).
Therefore, Karmarkar teaches all aspects of the limitation “outputting a second instruction at a second time after the first period of time, the second instruction comprising third information and fourth information, the third information requesting the user to move the face of the user in a second direction, and the fourth information indicating a second period of time the face of the user continuously keeps facing in the second direction of the third information in a stationary state.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A. Chappell US 2015/0227735 A1 directed to eye/face tracking authentication system including directional movements and dwell time. 
B. Yu et al. US 2014/0341445 A1 directed to identity authentication based on face recognition. 
C. Chaudhury et al. US 8,856,541 B1 directed to liveness detection techniques for facial recognition.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALID M ALMAGHAYREH whose telephone number is (571)272-0179. The examiner can normally be reached Monday - Thursday 8AM-5PM EST & Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Respectfully Submitted

/KHALID M ALMAGHAYREH/Examiner, Art Unit 2492